Exhibit 99.2 LIVEREEL MEDIA CORPORATION MANAGEMENT’SDISCUSSIONAND ANALYSIS FOR THE THREE AND NINE MONTHS ENDED MARCH 31, 2008 Prepared as at May 28, 2008 Index Overview 3 Summary of Results 3 Number of common shares and warrants 4 Business environment 5 Risk factors 5 Forward looking statements 5 Business plan 5 Results of operations 6 Liquidity and Capital Resources 11 Working capital 11 Key contractual obligations 11 Off balance sheet arrangements 11 Transactions with related parties 11 Financial and derivative instruments 11 Critical accounting estimates 12 Evaluation of disclosure controls and procedures 12 Outlook 12 Current outlook 12 Public securities filing 12 - 2 - Management Discussion and Analysis The following discussion and analysis by management of the financial results and condition of
